            Case 3:00-cv-04599-WHO Document 1302 Filed 08/14/19 Page 1 of 3



                                                      CITY OF OAKLAND

ONE FRANK H. OGAWA PLAZA 6TH FLOOR  OAKLAND, CALIFORNIA 94612
Office of the City Attorney                                                                 (510) 238-3601
Barbara J. Parker                                                                      FAX: (510) 238-6500
City Attorney                                                                          TTY: (510) 238-3254



                                           August 14, 2019


                          DELPHINE ALLEN v. CITY OF OAKLAND, et al.

                                   PROGRESS REPORT NO. 14


         The Court ordered that the City provide quarterly Progress Reports, beginning on
  December 31, 2015. This report addresses: 1) the City’s police-related arbitration
  decisions; 2) the Department’s progress in updating its policies generally (based on the
  Court Investigator’s April 2015 recommendation); 3) the Department’s progress in
  creating a comprehensive Internal Affairs manual.

  I.        Arbitration Decisions Since November 2018 Progress Report

        There were no arbitrations of police-officer discipline from March 2019 to the
  present.


  II.       Implementation of April 2015 Recommendations

          In April of 2015, the Court Investigator recommended that OPD work to ensure that
  its polices do not undermine the discipline process. This is the only recommendation from
  that report that the Department is still working on. Of course, updating polices to enhance
  accountability and community trust is not something the City can or ever would consider
  “complete” as has been the case with the other 18 recommendations from the Court
  Investigator’s 2015 report. Updating its polices is an ongoing priority, and the Department
  continues to utilize a multistep review process that involves Plaintiffs’ counsel, the City
  Attorney’s Office, the Independent Monitoring Team, and, when applicable, the civilian
  Police Commission and the City Council.1



        1
        See The Charter of the City Oakland, Article VI, Section 604(b)(5), empowering the
  Commission to “Approve or reject the Department’s proposed changes to all policies, procedures,
  customs, and General Orders of the Department which govern use of force, use of force review
  boards, profiling based on any of the protected characteristics identified by federal, state, or local
  law, or First Amendment assemblies, or which contain elements expressly listed in federal court
  orders or federal court settlements which pertain to the Department and are in effect at the time
  this Charter Section 604 takes effect for so long as such federal court orders and settlement
  remain in effect.”
       Case 3:00-cv-04599-WHO Document 1302 Filed 08/14/19 Page 2 of 3
DELPHINE ALLEN v. CITY OF OAKLAND, et al. – PROGRESS REPORT NO. 14
August 14, 2019
PAGE 2


        Since March 2019, for example, the Department and the Police Commission have
worked closely together to improve several policies, including General Order R-02, which
governs how officers interact with individuals who may be on parole and probation. After
months of extensive work, the Department and the Police Commission agreed on a
number of fundamental policy changes that will limit the frequency with which officers
search individuals who are on parole and probation. In addition, the Police Commission
felt strongly that the policy should address: 1) the dangers of asking someone at the
outset of a contact whether the person is on probation or parole; and 2) the dangers of
reliance on second-hand or outdated verification of someone’s parole and probation
status. On July 9, 2019, the City Council approved a new policy that addresses the
Commissions’ specific concerns as well as the joint concerns of the joint concerns of both
the Police Commission and the Department.

      As described in more detail in the City’s case management statement, filed
alongside this Progress Report, the Police Commission and the Department have also
worked closely to enhance key policies on reporting uses of force. Specifically, they have
endeavored to clarify that officer must report when they point their firearm.

       To the extent the Department has and continues to updates its policies, and to the
extent the Department will continue to discuss many of those updates in future case-
management statements, the City will no longer include this recommendation in future
progress reports.



III.   Implementation of March 2016 Recommendations

       The only recommendation remaining from the Court Investigator’s March 2016
report involves capturing institutional memory within IAD through the development of a
comprehensive IAD manual.2 As previously reported, an initial draft of an IAD Manual
was completed and underwent an in-depth review process by IAD, the Monitoring Team
and the City Attorney’s Office.

         IAD, OPD’s Research and Planning Unit and the City Attorney’s office are still
awaiting a California Supreme Court decision regarding the application of Brady v.
Maryland, 373 U.S. 83 (1963) and Pitchess v. Superior Court, 11 Cal.3d 531 (1974) which
will likely alter how IAD handles police personnel files in civil and criminal proceedings.
See Association for Los Angeles Deputy Sheriffs v. Superior Court, 13 Cal.App.5th 413
(2017).

///



    2 IAD has written policies and procedures governing its various responsibilities (complaints,

investigations, findings, Pitchess, etc.), all of which have been adopted or improved during the
pendency of the NSA, and which still are in effect. The Manual is meant to update and consolidate
those policies into a single, comprehensive document.
      Case 3:00-cv-04599-WHO Document 1302 Filed 08/14/19 Page 3 of 3
DELPHINE ALLEN v. CITY OF OAKLAND, et al. – PROGRESS REPORT NO. 14
August 14, 2019
PAGE 3


///

///

      Projected Time Frame for Completion and Submission to City’s Police
      Commission: The completion of the IAD manual awaits the California Supreme
      Court’s decision in Association for Los Angeles Deputy Sheriffs v. Superior Court,
      and review by the Oakland Police Commission.




 Ryan G. Richardson / for Barbara J. Parker         Anne Kirkpatrick
 City Attorney                                      Chief of Police



2823193v1
